Determination of State Liquor Authority annulled, in the exercise of discretion, without -costs or disbursements, and cause remanded for reconsideration. The nub of the charges herein is that the petitioner corporation, in connection with its 196<P65 application for renewal of its license, concealed and "suppressed information concerning a loan made to. it by one Yglesias, and that the petitioner failed to keep and maintain on the licensed premises adequate and accurate books and records of the business. The record emphasizes Yglesias’ participation in the business. The present principal divorced her husband in May of 1964. He arranged the loans from Yglesias and has not participated' in the business since July of 1964. The said loans have been repaid and the record fails to show any violations since July, 1964. Since there were no violations prior to those here involved, it may well be that cancellation of the license was excessive punishment. Concur—Steuer, J. P., Capozzoli, Tilzer, McNally and Bastow, JJ.